DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed. As to claims 1, 11 and 20, references Yoo, Eastwood, Han, Roehm and GCFLearnFree.org have been made of record as teaching a method of displaying an augmented reality (AR) image, the method comprising: controlling an AR display to display the AR image as being at least partially overlaid over a view through a microscope while the view is visible to a user of the microscope, wherein the AR image includes a cursor; receiving a user input from a user interface; setting an anchor point based on the user input; updating the AR image to include the anchor point; controlling the AR display to display the updated AR image; detecting a physical motion of a slide 4f-included in the microscope; adjusting the AR image by moving the anchor point within the AR image based on the detected physical motion; and controlling the AR display to display the adjusted AR image, wherein the cursor remains in a center of the view through the microscope during the physical motion of the slide.
However, none of the prior art teaches or suggests detecting a physical motion of a slide included in the microscope; adjusting the AR image by moving the anchor point within the AR image based on the physical motion; and controlling the AR display to display the adjusted AR image, wherein the cursor remains in a center of the view through the microscope during the physical motion of the slide, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616